Citation Nr: 0733420	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  07-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service personnel records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The veteran contends that during his service in Korea, he was 
a truck driver and experienced stressful situations.  
Specifically, he was responsible for delivering ammunition 
and came under frequent enemy fire to include while driving 
through mountain passes.  He also stated that he assisted in 
transporting prisoners-of-war (POWs).  He reported an 
incident when a Korean woman was killed.  Also, at one point, 
a member of the truck company was killed.  In an October 2007 
statement, VA Form 21-0781, the veteran provided additional 
details.  He stated that he was stationed with the 504th 
Truck Company and was assigned to the 351st group, attached 
to the 8th Army.  This assignment was from January 1, 1953 to 
August 25, 1954.  The veteran cited to the date February 1953 
with regard to a time that his truck company was hit.  The 
veteran also listed the names of seven persons from his 
company.  

In the September 2007 informal hearing presentation, the 
veteran's representative asserted that the case should be 
remanded for an attempt to verify the veteran's stressors.  

Accordingly, an attempt should be made to verify the 
veteran's claimed stressors through the appropriate channels, 
to include the U.S. Armed Services Center for Research of 
Unit Records (CRUR) (Note: CURR is now called the U. S. Army 
and Joint Services Records Research Center (JSRRC).  The 
appropriate entity should be provided with all pertinent 
information, to include a copy of the veteran's DD Form 214 
and of the July 2007 VA Form 21-0781.  That organization 
should specifically verify the veteran's unit and whether 
this unit was subject to enemy fire.  If any alleged stressor 
cannot be verified, that should be stated.

If a stressor is verified, the veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the physician should give a 
medical opinion, with full rationale, as to whether the 
veteran currently has PTSD.  The examiner should specifically 
identify the verified stressor which is responsible for any 
diagnosed PTSD.  Additionally, if the examiner notes the 
presence of any coexistent psychiatric disability, an opinion 
should be provided as to whether such psychiatric disability 
is related to service.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  An attempt should be made to verify 
the veteran's claimed stressors through 
the appropriate channels, to include 
JSRRC.  The appropriate entity should be 
provided with all pertinent information, 
to include a copy of the veteran's DD 
Form 214 and of the July 2007 VA Form 21-
0781.  That organization should 
specifically verify whether the veteran's 
unit was subject to enemy fire.  The 
timeframe of February 1953 should also be 
specifically addressed.  If any claimed 
stressor cannot be verified, that should 
be stated.

3.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the etiology of any 
psychiatric disability diagnosed.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not, less likely than 
not, or at least as likely as not related 
to service.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

